Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 12/6/21. 
In the response Applicant amended claim(s) 1, 17. 
Claim(s) 21-36 is/are added.
Claim(s) 2, 4-7, 9-16, 18-20 is/are cancelled. 
Currently, claim(s) 1, 3, 8, 17, 21-36 is/are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1, 3, 8, 17, 21-36 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1, 3, 8, 17, 21-36 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1, 3, 8, 17, 21-36 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 17, 
Prong 1 analysis:
The limitations of “create a plurality of challenge parameters, comprising: a time duration of a challenge; a subject matter of the challenge; a type of wager for the challenge; a specific player for the challenge; and a wager amount for the challenge; automatically match the user with a challenger for a fantasy challenge game by comparing the plurality of challenge parameters selected by the user to a plurality of historical challenge parameters selected by each of a plurality of potential challengers in previous challenges to find a match between at least one of the plurality of challenge parameters and the historical challenge parameters”, are considered to fall within the mental processes grouping. The recited limitations, as drafted, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a gaming system comprising a gaming engine, a user computing device coupled to the gaming engine, a matching engine, nothing in the claim element precludes the step from practically being performed in the mind.
Further, the recited limitations of “enabling the user to create a plurality of challenge parameters, comprising: a time duration of a challenge; a subject matter of the challenge; a type of wager for the challenge; a specific player for the challenge; and a wager amount for the challenge; automatically match the user with a challenger for a fantasy challenge game by comparing the plurality of challenge parameters selected by 
Furthermore, dependent claims 3, 8, 21-36 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. Thus, the claim(s) recites an abstract idea.
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “a gaming engine; a user computing device coupled to the gaming engine, the user computing device including a graphical user interface, memory and a processor to execute a software application stored in the memory; and transmitting the plurality of parameters of the challenge to the gaming engine; wherein the gaming engine is configured to receive the plurality of challenge parameters selected by a user via the user computing device; and wherein the gaming engine includes a database of historical challenge parameters selected by each of a plurality of potential challengers in previous challenges, a matching engine, wherein the gaming engine is configured to automatically transmit the plurality of 
Furthermore, dependent claims 3, 8, 21-36 further define the abstract idea and do not include any additional elements that can impose a meaningful limit on the judicial exception, such that each claim is more than a drafting effort designed to monopolize the exception. The claims are no more than mere instructions to apply the exception using generic computer components. 
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic 
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in matching different players), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Furthermore, in view of Berkheimer, Oh (2008/0064488) teaches an interface that allows a user to select a challenge based on game title, game genre, tournament or cash game, game maps, game rules, other players, wagers allowed, running time, total prize, buy-in amount, geographic location, age and/or gender of users, further, the challenging invitation can be accepted or rejected by another player, i.e. a plurality of selectable options for a plurality of challenge parameters and transmitting the plurality of challenge parameters to the challenger for the challenger to accept or reject (¶¶0024-0026). Oh further teaches the recited limitations in dependent claims 6, 8-9, 15, and 18-
In addition, with regards to the present claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 1, 3, 8, 17, 21-36, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, and rules in In re Smith.
	Therefore, claim(s) 1, 3, 8, 17, 21-36 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 12/6/21 have been fully considered but they are not persuasive.
	Re 35 U.S.C. §101 Rejection,
	Step 2A, Prong 1,

	Step 2A, Prong 2,
	Applicant argues that each claim as a whole integrates the recited judicial exception into a practical application because the claims recite a networked system requires specific transmissions. This argument is not persuasive. It is noted that the features upon which applicant relies (i.e., specific transmissions between the user device, the gaming system and the challenger device) are not recited in the rejected independent claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, per 2019 PEG, limitations that are indicative of integration into a practical application when recited in a claim with a 
	Applicant further argues that the dependent claims 8, 22-36 recite specific details of user interface screens that contain selectable parameters and the display of ledger data. As discussed above, each dependent claim recites generic computer component that is used to display information and collect data. As such, the dependent claims do not improve the functioning of an interface or any display technology.
	Step 2B,
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715